                                                Case 3:18-cv-00124-RCJ-CBC Document 63 Filed 01/07/19 Page 1 of 4



                                      1 DAVID C. MCELHINNEY
                                        State Bar No. 33
                                      2 KRISTEN L. MARTINI
                                        State Bar No. 11272
                                      3 LINDSEY HERZOG (AZ BAR NO. 032514)
                                        (pro hac vice)
                                      4 LEWIS ROCA ROTHGERBER CHRISTIE LLP
                                        One East Liberty Street, Suite 300
                                      5 Reno, Nevada 89501-2128
                                        Tel: (775) 823-2900
                                      6 E-mail: dmcelhinney@lrrc.com
                                        E-mail: kmartini@lrrc.com
                                      7
                                        Attorneys for Defendant/Counterclaimant
                                      8 Ladera Development, LLC

                                      9
                                                                      UNITED STATES DISTRICT COURT
                                     10

                                     11                                       DISTRICT OF NEVADA

                                     12 HALL CA-NV, LLC, a Texas limited
                                        liability company,                                    CASE NO. 3:18-cv-00124-RCJ-CBC
One East Liberty Street, Suite 300




                                     13
                                                              Plaintiff,
Reno, Nevada 89501-2128




                                     14
                                        v.                                                   STIPULATION AND ORDER TO
                                     15                                                      EXTEND TIME FOR LADERA TO FILE
                                        LADERA DEVELOPMENT, LLC, a Nevada                    ITS RESPONSE TO HALL’S OBJECTION
                                     16 limited liability company,                           TO ORDER DENYING HALL’S MOTION
                                                                                             TO MODIFY SUBPOENA DUCES
                                     17                          Defendant.                  TECUM ON KOLESAR & LEATHAM
                                                                                             (ECF NO. 58)
                                     18 LADERA DEVELOPMENT, LLC, a Nevada
                                        limited liability company,                            (SECOND REQUEST)
                                     19
                                                              Counterclaimant,
                                     20
                                        v.
                                     21
                                        HALL CA-NV, LLC, a Texas limited
                                     22 liability company,

                                     23                          Counterdefendant.

                                     24
                                                    The parties, by and through their respective counsel have conducted a good faith meet
                                     25
                                           and confer in an attempt to address and resolve those issues raised in Hall’s Objection to Order
                                     26
                                           Denying Hall’s Motion to Modify Subpoena Duces Tecum on Kolesar & Leatham,
                                     27
                                           (“Objection”), (ECF No. 58) . As part of those ongoing discussions, and in order to give the
                                     28
                                           parties additional time to arrive at a successful resolution of the issues raised in the Objection,

                                          106981671_1
                                                Case 3:18-cv-00124-RCJ-CBC Document 63 Filed 01/07/19 Page 2 of 4



                                      1 it was agreed between the parties that Ladera could, with the Court’s approval, have an

                                      2 additional 2 weeks to file its Response to the Objection.

                                      3             Therefore,   pursuant   to   Local   Rule   6-1,   Defendant/Counterclaimant   Ladera
                                      4 Development, LLC (“Ladera”), and Plaintiff/Counterdefendant Hall CA-NV, LLC (“Hall”), by

                                      5 and through their undersigned counsel, hereby stipulate and agree to extend the deadline for

                                      6 Ladera to respond to Hall’s Objection to Order Denying Hall’s Motion To Modify Subpoena

                                      7 Duces Tecum on Kolesar & Leatham (“Objection”) (ECF No. 58) filed on December 14, 2018.

                                      8 Ladera’s response to Hall’s Objection was originally due on December 28, 2018. Pursuant to

                                      9 the parties stipulation and this Court’s Order, (ECF No. 61) the time for Ladera to respond was

                                     10 extended for the first time to Friday, January 11, 2019. Due to the nature of the ongoing

                                     11 discussions as set forth above, the parties have agreed, for a second time, to extend Ladera’s

                                     12 response time by an additional 14 days; thus, Ladera’s new response deadline is Friday,
One East Liberty Street, Suite 300




                                     13 January 25, 2019.        This is the second request for extension of time as regarding Hall’s
Reno, Nevada 89501-2128




                                     14 Objection. This request for a 14-day extension of time is made in good faith and is not

                                     15 intended to delay the final determination of this matter.

                                     16             IT IS SO AGREED AND STIPULATED, this 7th day of January, 2019:
                                     17
                                            FAHRENDORF, VILORIA, OLIPHANT                        In association with:
                                     18     & OSTER LLP                                          GARDERE WYNNE SEWELL LLP
                                            By: /s/ Nathan J. Aman                               Frank J. Wright, Esq.
                                     19     Nathan J. Aman, Esq.                                 (by pro hac vice)
                                            P.O . Box 62
                                     20     Reno, NV 89505                                       2021 McKinney Avenue, Suite 1600
                                            Email: naman@renonvlaw.com                           Dallas, TX 75201
                                     21                                                          Email: fwright@gardere.com
                                            Attorneys for Plaintiff/Counterdefendant
                                     22                                                          Attorneys for Plaintiff/Counterdefendant

                                     23
                                           LEWIS ROCA ROTHGERBER CHRISTIE LLP
                                     24
                                        By: /s/ David C. McElhinney
                                     25 DAVID C. MCELHINNEY
                                        KRISTEN L. MARTINI
                                     26 LINDSEY HERZOG (pro hac vice)
                                        One East Liberty Street, Suite 300
                                     27 Reno, Nevada 89501-2128
                                     28 Attorneys for Defendant/Counterclaimant


                                          106981671_1                                      2
                                                Case 3:18-cv-00124-RCJ-CBC Document 63 Filed 01/07/19 Page 3 of 4



                                     1                                              ORDER
                                     2            IT IS SO ORDERED.
                                     3                       22nd
                                                  Dated this ___   day
                                                                 day of of January, 2019.    , 2019.
                                     4

                                     5
                                                                                            U.S. DISTRICT COURT JUDGE
                                     6

                                     7

                                     8

                                     9

                                     10

                                     11

                                     12
One East Liberty Street, Suite 300




                                     13
Reno, Nevada 89501-2128




                                     14

                                     15

                                     16

                                     17

                                     18

                                     19
                                     20

                                     21

                                     22

                                     23

                                     24

                                     25

                                     26

                                     27
                                     28


                                          106981671_1                                   3
                                                Case 3:18-cv-00124-RCJ-CBC Document 63 Filed 01/07/19 Page 4 of 4



                                     1                                    CERTIFICATE OF SERVICE
                                     2            Pursuant to Federal Rule of Civil Procedure 5(b), I certify that I am an employee of
                                     3 LEWIS ROCA ROTHGERBER CHRISTIE LLP, and that on this 7th day of January, 2019, I

                                     4 caused the foregoing STIPULATION AND ORDER TO EXTEND TIME (SECOND

                                     5 REQUEST) FOR LADERA TO FILE ITS RESPONSE TO HALL’S OBJECTION TO

                                     6 ORDER DENYING HALL’S MOTION TO MODIFY SUBPOENA DUCES TECUM ON

                                     7 KOLESAR & LEATHAM (ECF NO. 58) to be served by electronically filing the foregoing

                                     8 document with the CM/ECF electronic filing system, which will send a notice of electronic

                                     9 filing to the following:

                                     10
                                             Nathan J. Aman, Esq.                             Frank J. Wright, Esq. (by pro hac vice)
                                     11
                                             Fahrendorf, Viloria, Oliphant & Oster LLP        Gardere Wynne Sewell LLP
                                     12      P.O . Box 62                                     2021 McKinney Avenue, Suite 1600
One East Liberty Street, Suite 300




                                             Reno, NV 89505                                   Dallas, TX 75201
                                     13      Email: naman@renonvlaw.com                       Email: fwright@gardere.com
Reno, Nevada 89501-2128




                                     14      Attorneys for Plaintiff                          Attorneys for Plaintiff
                                     15

                                     16

                                     17

                                     18                                         /s/ Dawn M. Hayes                               ___
                                                                                An employee of Lewis Roca Rothgerber Christie LLP
                                     19
                                     20

                                     21

                                     22

                                     23

                                     24

                                     25

                                     26

                                     27
                                     28


                                          106981671_1                                     4
